Citation Nr: 1033278	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-23 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from May 2004 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The issue of entitlement to an increased rating for ulcerative 
colitis with proctitis has been raised by the Veteran in an 
August 2009 communication, but has not been adjudicated by 
the RO.  Therefore, this issue is referred to the RO for 
appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In October 2006, the Veteran was afforded a VA compensation 
examination regarding his claim for service connection for 
bilateral hearing loss and tinnitus.  The VA examiner's report 
states that the Veteran's chief complaint "involves some hearing 
loss and a static [sic] in his left ear created from exposure to 
loud noises such as at movies or ball games."  The claim 
concerning hearing loss is not on appeal.  The report further 
states that the "Veteran denied any significant current 
tinnitus."  The examiner did not comment on the significance of 
the Veteran's reported "static" in his left ear, nor did the 
examiner explain whether "significant current tinnitus" equates 
with "any current tinnitus."  

Because the VA examiner did not address the significance of the 
Veteran's reported left ear "static," including whether that 
symptom constituted tinnitus and whether it was due to the 
Veteran's claimed noise exposure during service, the Board finds 
that the examination is inadequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  Further, the 
examiner's failure to provide rationale for the statement that 
the Veteran denied any significant tinnitus also renders the 
examination inadequate.  See 38 C.F.R. § 4.2 (2009) (If a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.)  Therefore, the case must be 
returned to schedule the Veteran for an examination to address 
these issues. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim of entitlement to 
service connection for tinnitus.  The RO 
must then obtain copies of the related 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.  

2.  The Veteran must be afforded a 
comprehensive examination to determine the 
presence and etiology of any current 
tinnitus.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated diagnostic tests and studies must 
be accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
address whether any "static" reported by 
the Veteran in either ear constitutes 
tinnitus; and whether any current tinnitus 
is related to service, including due to 
noise exposure during service.  A complete 
rationale for all opinions expressed must 
be included in the examination report.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
and associated with the Veteran's claims 
file that shows that notice scheduling the 
examination was sent to the Veteran's last 
known address.  Documentation must also be 
obtained and associated with the Veteran's 
claims file that indicates whether any 
notice that was sent was received or 
returned as undeliverable.  

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



